Exhibit 10.1

 

FIFTH AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made and entered into as of the 18th day of April, 2006, by and among Dover
Downs Gaming & Entertainment, Inc. (the “Borrower”) and Wilmington Trust
Company, a Delaware banking corporation (“WTC”), PNC Bank, Delaware, a Delaware
banking corporation (“PNC”), and Mercantile-Safe Deposit & Trust Company, a
Maryland banking corporation (“Mercantile”, and together with WTC and PNC, the
“Banks”) and WTC, as agent (the “Agent”).

 

WHEREAS, the Borrower, the WTC, PNC and the Agent have entered into an Amended
and Restated Credit Agreement, dated as of March 25, 2002, as amended by the
Amendment to Amended and Restated Credit Agreement, dated as of August 12, 2002,
the Second Amendment to Amended and Restated Credit Agreement, dated as of
February 19, 2004, the Third Amendment to Amended and Restated Credit Agreement,
dated as of November 5, 2004, and the Fourth Amendment to Amended and Restated
Credit Agreement, dated as of December 14, 2005 (as so amended, the
“Agreement”), pursuant to which the WTC and PNC agreed to make available certain
credit facilities to the Borrower; and

 

WHEREAS, the Borrower, the Banks and the Agent desire to amend the Agreement as
set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 


SECTION 1. DEFINED TERMS. CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED ARE USED AS DEFINED IN THE AGREEMENT.


 


SECTION 2. AMENDMENTS.


 


2.1.          MERCANTILE SHALL BE A BANK UNDER THE AGREEMENT, AS AMENDED BY THIS
AMENDMENT, AND HEREBY AGREES TO BE BOUND BY THE TERMS THEREOF AND HEREOF.


 


2.2.          THE FOLLOWING DEFINITION OF APPLICABLE MARGIN IS ADDED TO
SECTION 1.1 OF THE AGREEMENT:


 

““Applicable Margin”: shall mean the rate per annum set forth below for the then
applicable Leverage Ratio (tested quarterly pursuant to Sections 6.1(a) and
5.2(a) and applicable for the fiscal quarter immediately following the fiscal
period tested):

 

--------------------------------------------------------------------------------


 

Leverage Ratio

 

Eurodollar
Loans

 

Base Rate
Loans

 

Applicable
Margin Level

 

 

 

 

 

 

 

 

 

Less than or equal to 1.75

 

.75

%

0

%

 

I

 

 

 

 

 

 

 

 

 

 

Greater than 1.75 but less than or equal to 2.00

 

.95

%

.25

%

 

II

 

 

 

 

 

 

 

 

 

 

Greater than 2.00

 

1.25

%

.50

%

 

III

 

 


2.3.          THE DEFINITION OF REQUIRED BANKS FOUND IN SECTION 1.1 OF THE
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

““Required Banks”:  shall mean Banks having in the aggregate sixty-six and
two-thirds percent (66⅔%) or more of the Commitment.”

 


2.4.          THE DEFINITION OF TERMINATION DATE FOUND IN SECTION 1.1 OF THE
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

““Termination Date”:  the earlier of (a) April 17, 2011, or such later date to
which the Termination Date shall have been extended pursuant to Section 2.10(d)
and (b) the date the Commitments are terminated as provided herein.”

 


2.5.          SECTION 2.3(G) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

“(g)         At any time there may be more than one outstanding Swing Line
Loan.”

 


2.6.          SECTION 2.6 OF THE AGREEMENT IS HEREBY AMENDED BY ADDING A NEW
SUBSECTION (D) THERETO AS FOLLOWS:


 

“(d)         The Borrower agrees to pay the Agent for the account of the Agent
an annual fee of $20,000.00 in immediately available funds, with $10,000.00 due
and payable on April 15th of each year and $10,000.00 due and payable on October
15th of each year. Once paid, these fees shall not be refundable under any
circumstances.”

 


2.7.          SECTIONS 2.8(A) AND 2.8(B) OF THE AGREEMENT ARE HEREBY AMENDED AND
RESTATED IN THEIR ENTIRETY TO READ AS FOLLOWS:

 

2

--------------------------------------------------------------------------------


 

“(a)         Subject to the provisions of Section 2.9, each Base Rate Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be) at a rate per annum equal to the
Base Rate minus 1% plus the Applicable Margin (the “Base Rate Option”).

 

(b)           Subject to the provisions of Section 2.9, each Eurodollar Loan
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) at a rate per annum equal to the Eurodollar Rate for
the Interest Period in effect for such Loan plus the Applicable Margin (the
“Eurodollar Rate Option”).”

 


2.8.          SECTION 6.1(A) OF THE AGREEMENT IS HEREBY AMENDED BY REPLACING THE
NUMBER “2.25” THEREIN WITH “2.75”.


 


2.9.          SECTION 6.1(C) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

“Permit Consolidated Tangible Net Worth to be less than the greater of
$50,000,000 and (i) ninety percent (90%) of the Consolidated Tangible Net Worth
of the Borrower as of March 31, 2006, plus (ii) an amount equal to twenty-five
percent (25%) of the consolidated net income (if positive) of the Borrower and
its Subsidiaries for each fiscal quarter ending after March 31, 2006, calculated
on a cumulative basis.”

 


2.10.        SCHEDULE I OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS SET FORTH IN SCHEDULE I ATTACHED HERETO.


 


2.11.        EXHIBIT F OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS SET FORTH IN EXHIBIT F ATTACHED HERETO.


 


SECTION 3. REPRESENTATIONS AND WARRANTIES. THE BORROWER HEREBY REPRESENTS AND
WARRANTS TO THE AGENT AND THE BANKS AS FOLLOWS:


 


(A)           EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER IN THE
AGREEMENT IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS IF MADE AS OF
THE DATE HEREOF AFTER GIVING EFFECT TO THIS AMENDMENT.


 


(B)           AS OF THE DATE HEREOF, AND AFTER GIVING EFFECT TO THIS AGREEMENT,
NO DEFAULT OR EVENT OF DEFAULT EXISTS.


 


(C)           NO CONSENT, APPROVAL OR AUTHORIZATION OF, OR REGISTRATION WITH ANY
PERSON IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY
THE BORROWER OF THIS AMENDMENT.

 

3

--------------------------------------------------------------------------------


 

SECTION 4. Closing Fees. The Borrower shall pay to the Agent for the account of
the Banks a closing fee in the amount of $70,000.00 payable upon the parties’
execution of this Amendment and to be distributed by the Agent to the Banks as
follows:  (i) $25,000.00 to WTC, (ii) $25,000.00 to PNC and (iii) $20,000.00 to
Mercantile. Notwithstanding Section 2.6 of this Amendment, the first installment
of the fee described therein shall be payable upon the execution of this
Amendment instead of on April 15th.


 


SECTION 5. BINDING EFFECT. THIS AMENDMENT SHALL BE BINDING UPON, AND SHALL INURE
TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


SECTION 6. EXECUTION IN COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AMENDMENT BY
SIGNING ANY SUCH COUNTERPART.


 


SECTION 7. AGREEMENT IN EFFECT. EXCEPT AS HEREBY AMENDED, THE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICT OF LAWS, ALL RIGHTS AND REMEDIES BEING GOVERNED BY
DELAWARE’S SUBSTANTIVE LAWS.


 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

 

DOVER DOWNS GAMING &
ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Timothy R. Horne

 

 

 

Name: Timothy R. Horne

 

 

Title: Sr. Vice President – Finance

 

 

 

 

 

WILMINGTON TRUST COMPANY, as Agent
and as a Bank

 

 

 

 

 

 

 

By:

/s/ Michael B. Gast

 

 

 

Name:

Michael B. Gast

 

 

Title:

Vice President

 

 

 

 

 

PNC BANK, DELAWARE, as a Bank

 

 

 

 

 

 

 

By:

/s/ Warren C. Engle

 

 

 

Name:

Warren C. Engle

 

 

Title:

Senior Vice President

 

 

 

 

 

MERCANTILE-SAFE DEPOSIT & TRUST
COMPANY, as a Bank

 

 

 

 

 

 

 

By:

/s/ C. Douglas Sawyer

 

 

 

Name:

C. Douglas Sawyer

 

 

Title:

Senior Vice President

 

 

Acknowledged and Agreed as of

 

 

April 18, 2006.

 

 

 

 

 

DOVER DOWNS, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy R. Horne

 

 

 

Name: Timothy R. Horne

 

 

Title: Sr. Vice President – Finance

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

BANK AND COMMITMENT INFORMATION

 

Bank and Address

 

Commitment

 

Swing Line
Commitment

 

 

 

 

 

 

 

Wilmington Trust Company

 

$

50,000,000

 

$

5,000,000

 

121 South State Street

 

 

 

 

 

Dover, DE 19901

 

 

 

 

 

Attn:

Commercial Banking
Department

 

 

 

 

 

 

 

 

 

 

 

PNC Bank, Delaware

 

$

35,000,000

 

 

 

222 Delaware Avenue

 

 

 

 

 

18th Floor

 

 

 

 

 

Wilmington, DE 19801

 

 

 

 

 

Attn: Warren C. Engle

 

 

 

 

 

 

 

 

 

 

 

Mercantile-Safe Deposit & Trust Company

 

$

20,000,000

 

 

 

Two Hopkins Plaza, 5th Floor

 

 

 

 

 

Baltimore, MD 21203

 

 

 

 

 

Attn:  C. Douglas Sawyer

 

 

 

 

 

 

 

 

 

 

 

Total:

 

$

105,000,000

 

$

5,000,000

 

 

--------------------------------------------------------------------------------